DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
Applicant’s arguments with respect to claim(s) 1, 4-6, 9-11, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-6, 9-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “R2-1805355: CR on Connection Control ([101#37][NR] RRC procedures/messages),” 3GPP, TSG-RAN WG2 Meeting #101Bis, April 16-20, 2018, Sanya, China, 309 pages, hereinafter, “R2-1805355”  in view of INTEL, et al., "R2-1806371: Stage 3 RRC TP on RRC_INACTIVE state for E-UTRA connected to 5GC," 3GPP TSG-RAN2 Meeting #10‘bis, April 16-20, 2018, Sanya, China, 59 pages, hereinafter, “R2-1806371”
 	Consider claim 1, and as applied to claim 6 and claim 11, R2-1805355 teaches a method of operation of a wireless device in a cellular communications system, the method comprising: transmitting, to a Radio Access Network, RAN, node, a Radio Resource Control, RRC, resume request triggered by a RAN-based Notification Area Update, RNAU ( this limitation is met based on section RRC connection control 5.3.1.1- page 18 at or about lines 19 “The resumption of a suspended RRC connection is initiated by upper layers when the UE needs to transit from RRC_INACTIVE state to RRC_CONNECTED state or by RRC layer to perform a RNA update and/or by RAN paging from NG-RAN. When the RRC connection is resumed, RRC network configures the UE according to the RRC connection resume procedure based on the stored UE AS context and any RRC configuration received from the network. The RRC connection resume procedure re-activates security and re-establishes SRB(s) and DRB(s )”; in response to the RRC resume request, receiving, from the RAN node, an RRC resume reject message comprising a wait timer value (this limitation is met based on section RRC connection control 5.3.1.1- page 18 at or about lines 19 –“In response to a request to resume the RRC connection, the network may resume the suspended RRC connection and UE enters to RRC_CONNECTED, or reject the request to resume and send UE to RRC_INACTIVE(with a wait timer), or directly re-suspend the RRC connection and send UE to RRC_INACTIVE, or directly release the RRC connection and send UE to RRC_IDLE, or instruct the UE discard the stored context and initiate NAS level recovery (in this case the network sends an RRC setup message”); starting a wait timer initialized with the wait timer value (e.g., see at least page 23 – start timer upon reception of RRC reject); monitoring for RAN paging and core network paging while the wait timer is running; upon receiving a RAN paging or core network paging while the wait timer is running; responding to the RAN paging or core network paging (e.g., see at least page 7 – which states - A UE is either in RRC_CONNECTED state or in RRC_INACTIVE state when an RRC connection has been established. If this is not the case, i.e. no RRC connection is established, the UE is in RRC_IDLE state. The RRC states can further be characterised as follows … RRC_INACTIVE:
-	A UE specific DRX may be configured by upper layers or by RRC layer;
-	UE controlled mobility based on network configuration;

-	The UE:
-	Monitors a Paging channel for CN paging using 5G-S-TMSI and RAN paging using I-RNTI;
-	Performs neighbouring cell measurements and cell (re-)selection;
- 	Performs RAN-based notification area updates periodically and when moving outside the RAN-based notification area;).
 	R2-1805355 does not explicitly state sending the RNAU when the wait timer has expired.
However, In analogous art, R2-1806371 teaches on or about pages 36 and 60:
5.3.3.7	T302, T303, T305, T306, or T308 expiry or stop
If the UE is not connected to 5GC, The the UE shall:
1>	if timer T302 expires or is stopped:
2>	inform upper layers about barring alleviation for mobile terminating access;
If the UE is connected to 5GC, the UE shall:
[AltContent: arrow]1>	if timer T302 expires and the timer is received in the RRCConnectionReject which was in response to an RRCConnectionResumeRequest for RRC_INACTIVE:
2>		initiate transmission of the RRCConnectionResumeRequest message in accordance with 5.3.3.3a;
T3xy
Upon entering into RRC_INACTIVE.
Upon going into IDLE, upon establishment of an RRC connection, upon reception of RRCConnectionResume, upon reception of RRCConnectionSetup in response to an RRCConnectionResumeRequest.
Initiate the RAN notification area update procedure



 	Consider claims 4, and as applied to claim 9 and claim 14,  R2-1805355 teaches  wherein the RNAU is a periodic RNAU (see RRC states as noted above- Performs RAN-based notification area updates periodically and when moving outside the RAN-based notification area ).
 	Consider claims 5, and as applied to claim 10 and claim 15, R2-1805355 teaches wherein the RNAU is due to mobility. (see RRC states as noted above-UE controlled mobility based on network configuration).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by FUJITSU: "Remaining issues on RAN-based notification area update procedure", 3GPP DRAFT; R2-1804946 REMAINING ISSUES ON RAN-BASED NOTIFICATION AREA UPDATE PROCEDURE, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS, vol. RAN WG2, no. Sanya, China; 20180416 - 20180420 14 April 2018 (2018-04-14)

 	Consider Claims 1, 6 and 11, Fujitsu teaches a method of operation of a wireless device in a cellular communications system, the method comprising:
transmitting, to a Radio Access Network, RAN, node, a Radio Resource Control, RRC, resume request triggered by a RAN-based Notification Area Update, RNAU (e.g., see fig. 9.2.2.5-1) 
in response to the RRC resume request, receiving, from the RAN node, an RRC resume reject message comprising a wait timer value (this limitation is met based on the teachings that the ‘UE will not transmit RNAU request for some time, e.g. wait time, upon RNA update reject is received’, ‘the gNB will keep the UE in RRC_INACTIVE mode but reject the RNA update’, cf. par. 2.2); starting a wait timer initialized with the wait timer value( this is met by the statement that 'UE will not transmit RNAU request for some time, e.g. wait time, cf. par. 2.2); monitoring for RAN paging and core network paging while the wait timer is running (the UE monitors paging in the active and idle states, the states are noted in at least 2.2 in addition to the suggesting the UE  can be tracked by CN paging);
upon receiving a RAN paging or core network paging while the wait timer is running, responding to the RAN paging or core network paging(the UE monitors paging in the active and idle states, the states are noted in at least 2.2 in addition to the suggesting the UE  can be tracked by CN paging); and sending the RNAU when the wait timer has expired (this limitation is met by ‘UE will not transmit RNAU request for some time, e.g. wait time’, cf. par. 2.2).
 	 Consider claims 4, 9 and 14, Fujitsu teaches wherein the RNAU is a periodic RNAU (this is met based on the RRC states – periodic RNAU occurrence).

 	Consider claims 5, 10 and 15, Fujitsu teaches wherein the RNAU is due to mobility(this is met based on the RRC states –RNAU due to mobility in a particular RC state such as idle or inactive  ).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9-11 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,012, 848 in view of R2-1805355: CR on Connection Control ([101#37][NR] RRC procedures/messages),” 3GPP, TSG-RAN WG2 Meeting #101Bis, April 16-20, 2018, Sanya, China, 309 pages, hereinafter, “R2-1805355”.  
 The current case is a broader version of the patented claims 1-5 with the exception of  monitoring for RAN paging and core network paging while the wait timer is running; upon receiving a RAN paging or core network paging while the wait timer is running; responding to the RAN paging or core network paging.
 However,  R2-1805355 teaches(e.g., see at least page 7 – which states - A UE is either in RRC_CONNECTED state or in RRC_INACTIVE state when an RRC connection has been established. If this is not the case, i.e. no RRC connection is established, the UE is in RRC_IDLE state. The RRC states can further be characterised as follows … RRC_INACTIVE:
-	A UE specific DRX may be configured by upper layers or by RRC layer;
-	UE controlled mobility based on network configuration;
- 	The UE stores the AS context;
-	The UE:
-	Monitors a Paging channel for CN paging using 5G-S-TMSI and RAN paging using I-RNTI;
-	Performs neighbouring cell measurements and cell (re-)selection;
- 	Performs RAN-based notification area updates periodically and when moving outside the RAN-based notification area;).
Therefore, the limitations would have been obvious additions to claims for the purpose of maintain or aligning with industry standards.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646